Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 27,
2018, is by and among Cerecor Inc., a Delaware corporation (the “Company”), and
Armistice Capital Master Fund Ltd. (“Buyer”).

 

RECITALS

 

A.                                    Buyer is the holder of a warrant to
acquire an aggregate of 2,857,143 shares of the Company’s Series B Non-Voting
Convertible Preferred Stock, $0.001 par value per share (the “Preferred Stock”),
with an exercise price of $2.00 per share (the “Old Warrant”).

 

B.                                    The Company and Buyer desire to enter into
this transaction to (i) exercise the Old Warrant approximately 5 years before
its expiration and (ii) issue the New Warrant (as defined below) in a
transaction exempt from registration under Section 4(a)(2) of the Securities Act
of 1933, as amended (the “1933 Act”).

 

C.                                    Buyer wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, warrants
to purchase 4,000,000 shares of common stock of the Company (the “Common Stock”)
with a term of 5-1/2 years and an exercise price of $12.50 per share, (the “New
Warrant”).

 

D.                                    The New Warrant and the shares of Common
Stock issuable upon exercise thereof are referred to herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:

 

1.                                      PURCHASE AND SALE.

 

(a)                                 Purchase of Common Stock Under Old Warrant. 
Subject to the satisfaction (or waiver) of the conditions set forth in Sections
5 and 6 below, the Company shall issue and sell to Buyer, and Buyer agrees to
purchase from the Company on the Closing Date (as defined below) all of the
shares of Preferred Stock issuable upon exercise of the Old Warrant.

 

(b)                                 Issuance of New Warrant. Subject to the
satisfaction (or waiver) of the conditions set forth in Section 5 and 6 below,
and in consideration of the early exercise of the Old Warrant, the Company will
issue to Buyer on the Closing Date the New Warrant.

 

(c)                                  Closing.  The closing of the transactions
contemplated hereby (the “Closing”) shall occur at the offices of Company
counsel Wyrick Robbins Yates & Ponton LLP (“Wyrick Robbins”), 4101 Lake Boone
Trail, Suite 300, Raleigh, North Carolina 27607 at a time and on a Business Day
(the “Closing Date”) mutually agreeable to the Company and the Buyer, but no
later than Monday December 31st, 2018.  As used herein “Business Day” means any
day other

 

--------------------------------------------------------------------------------



 

than a Saturday, Sunday or other day on which commercial banks in New York, New
York are authorized or required by law to remain closed.

 

(d)                                 Purchase Price Under Old Warrants.  The
purchase price for the Preferred Stock to be purchased by Buyer (the “Purchase
Price”) shall be $2.00 per share, or an aggregate of $5,714,286.

 

(e)                                  Form of Payment; Deliveries.  On the
Closing Date, Buyer shall pay the Purchase Price to the Company for the
Preferred Stock to be issued and sold to Buyer at the Closing and for the New
Warrant, by wire transfer of immediately available funds into the Wyrick Robbins
trust account for the benefit of the Company in accordance with instructions
previously provided by the Company.  The Company, within three Business Days of
the Closing Date, shall cause to be delivered to Buyer (i) the New Warrant and
(ii) certificates representing the aggregate number of shares of Preferred Stock
purchased in connection with the exercise of the Old Warrant, duly executed on
behalf of the Company and registered in the name of such Buyer.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to the Company that, as of the date hereof and as
of the Closing Date:

 

(a)                                 Organization; Authority.  Buyer is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and Buyer has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.

 

(b)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of Buyer and
constitutes the legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by Buyer of this Agreement and the consummation by Buyer of the
transactions contemplated hereby will not (i) contravene the organizational
documents of Buyer, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party or (iii) contravene any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Buyer, except, in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
its obligations hereunder.

 

(d)                                 No public sale or distribution.  Buyer is
acquiring the Securities for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof in
contravention of the 1933 Act; provided, however, that by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or

 

2

--------------------------------------------------------------------------------



 

other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to registration under the 1933 Act or an
available exemption from such registration requirements.  For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any government or any department or agency
thereof.

 

(e)                                  Accredited investor status.  Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act.

 

(f)                                   Reliance on exemptions.  Buyer understands
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws and are being offered and sold to it in
reliance on the exemptions from registration under the 1933 Act provided by
Section 4(a)(2) of the 1933 Act and Rule 506(b) of Regulation D under the 1933
Act and pursuant to similar exemption from any applicable state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of Buyer to
acquire the Securities.

 

(g)                                  Transfer or resale.  Buyer understands
that: (i) the Securities may not be offered for sale, sold, assigned or
transferred (a “Transfer”), directly or indirectly, unless (A) subsequently
registered under the 1933 Act, (B) such Transfer is to the Company, or (C) such
Transfer is pursuant to a transaction that does not require registration under
the 1933 Act or any applicable state securities laws; and (ii) any Transfer of
the Securities made in reliance on Rule 144 under the 1933 Act may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
available, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the Transfer is made may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder.

 

(h)                                 Legends.  Buyer understands that the
certificates or other instruments representing the Securities, until the earlier
of (i) effectiveness of a resale registration statement covering the Common
Stock and (ii) six (6) months after the date on which Buyer purchased the
Securities from the Company, shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES

 

3

--------------------------------------------------------------------------------



 

LAWS PROVIDED THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE
ASSURANCES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES. THE COMPANY AGREES TO REMOVE SUCH LEGENDS UPON THE EARLIER TO OCCUR
OF THE (I) EFFECTIVENESS OF A RESALE REGISTRATION STATEMENT COVERING THE COMMON
STOCK AND (II) SIX (6) MONTHS AFTER THE DATE ON WHICH BUYER PURCHASED THE
SECURITIES FROM THE COMPANY, WITHOUT FURTHER ACTION BY THE HODLER.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to Buyer that, as of the date hereof and as
of the Closing Date (except for representations and warranties that speak as of
a specific date which shall be true and correct as of such specified date) and
except as disclosed in the SEC Documents (as defined below):

 

(a)                                 Organization and Qualification.  Each of the
Company and each of its Subsidiaries are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authority to own their properties
and to conduct their business as now being conducted and as presently proposed
to be conducted.  Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company or any of its Subsidiaries to perform any of their respective
obligations under this Agreement.  “Subsidiaries” means any Person in which the
Company, directly or indirectly, (A) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (B) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary”.

 

(b)                                 Authorization; Enforcement; Validity.  The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and to issue the Securities, in accordance with
the terms hereof.  The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by the Company’s board of directors and (other than the
filing with the SEC and any other filings as may be required by any state
securities agencies) no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing
body.  This Agreement has been duly executed and delivered by the Company, and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, except as such
enforceability may

 

4

--------------------------------------------------------------------------------



 

be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

(c)                                  Issuance of Securities.  The issuance of
the Securities is duly authorized and, upon issuance and payment in accordance
with the terms of this Agreement and the New Warrants, shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
mortgages, defects, claims, liens, pledges, charges, taxes, rights of first
refusal, encumbrances, security interests and other encumbrances (collectively
“Liens”) with respect to the issuance thereof. The issuance of the Preferred
Shares is duly authorized and, upon issuance and payment in accordance with the
terms of this Agreement, shall be validly issued, fully paid and non-assessable
and free from all Liens with respect to the issuance thereof.

 

(d)                                 No Conflicts.  The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (i) result in a violation of
the Company’s Certificate of Incorporation and Bylaws, certificate of formation,
memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of The NASDAQ Capital Market (the “Principal Market”), with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods, and including all
applicable foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
(ii) and (iii) for any such conflict, default or violation that would not
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Consents.  Neither the Company nor any
Subsidiary is required to obtain any consent from, authorization or order of, or
make any filing or registration with (other than the filing with the SEC,
Principal Market and any other filings as may be required by any state
securities agencies), any Governmental Entity (as defined below) or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by this Agreement, in each case, in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and no additional shareholder consents or approvals are
required to effect the offer, sale and issuance of the Securities and neither
the Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by this
Agreement.  The Company is not in violation of the requirements of the Principal
Market and has no knowledge of

 

5

--------------------------------------------------------------------------------



 

any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.  “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)                                   Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that
Buyer is not acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby, and any advice given by Buyer or any of
its representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to Buyer’s purchase of the
Securities.  The Company further represents to Buyer that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
by the Company and its representatives.

 

(g)                                  Placement Agent’s Fees.  None of the
Company or its Subsidiaries has, and no manager, governor, director, officer or
employee of any of them has, employed any broker or finder, or incurred or will
incur any broker’s, finder’s or similar fees, commissions or expenses, in each
case in connection with the transactions contemplated by this Agreement, for
which Buyer or its designees will be liable.

 

(h)                                 No Integrated Offering.  None of the
Company, its Subsidiaries or any of their affiliates, nor any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to require approval of stockholders
of the Company for purposes of the 1933 Act or under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated for quotation.  None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would cause the offering of any of the
Securities to be integrated with other offerings of securities of the Company.

 

(i)                                     Application of Takeover Protections;
Rights Agreement.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement),
stockholder rights plan or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and Buyer’s

 

6

--------------------------------------------------------------------------------



 

ownership of the Securities.  The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
of its Subsidiaries.

 

(j)                                    SEC Documents; Financial Statements. 
During the two years prior to the date hereof, the Company has timely filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities and Exchange Act of 1934, as amended (the “1934 Act”) (all of
the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  The Company has delivered or has made available to the Buyer
or its respective representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) of the Company
included in the SEC Documents (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing.  Such Financial Statements have been prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”), consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).  The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No.  5 of the Financial
Accounting Standards Board which are not provided for by the Company in its
Financial Statements or otherwise.  The Company is not currently contemplating
to amend or restate any of the Financial Statements nor is the Company currently
aware of facts or circumstances which would require the Company to amend or
restate any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC.  The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

(k)                                 Absence of Certain Changes.  Since the date
of the Company’s most recent audited financial statements contained in a
Form 10-K and any subsequent unaudited financial

 

7

--------------------------------------------------------------------------------



 

statements contained in Form 10-Q there has been no material adverse change and
no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries.  Since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, neither the Company nor any of its Subsidiaries has (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate,
outside of the ordinary course of business or (iii) made any material capital
expenditures, individually or in the aggregate.  Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.

 

(l)                                     No Undisclosed Events, Liabilities,
Developments or Circumstances.  Other than the transactions contemplated by this
Agreement, no event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (i) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) could have a material
adverse effect on Buyer’s investment hereunder or (iii) could have a Material
Adverse Effect.

 

(m)                             Equity Capitalization.  As of the date hereof,
the authorized capital stock of the Company consists of (i) 200,000,000 shares
of common stock, of which, 40,804,189 were issued and outstanding as of
December 20, 2018, and 19,023,430 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
common stock, and (ii) 5,000,000 shares of preferred stock, of which 2,857,143
are designated Series B Non-Voting Convertible Preferred Stock with all of the
Series B Non-Voting Preferred Stock issued and outstanding as of December 27,
2018.  No shares of common stock or preferred stock are held in treasury.  All
of such outstanding shares are duly authorized and have been, or upon issuance
will be, validly issued and are fully paid and nonassessable. Except as has been
disclosed in the SEC Documents: (i) none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv)

 

8

--------------------------------------------------------------------------------



 

there are no financing statements securing obligations in any amounts filed in
connection with the Company or any of its Subsidiaries; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act,
other than agreements with Buyer; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 

4.                                      COVENANTS.

 

(a)                                 Best Efforts.  The Company shall use its
best efforts to timely satisfy each of the covenants hereunder and conditions to
be satisfied by it as provided in Section 5 of this Agreement.

 

(b)                                 Blue Sky.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the New Warrant
for sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date.  Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and sale of the New
Warrant required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the New Warrant to the Buyer.

 

(c)                                  Reporting Status.  Until the earlier of
(x) the date on which the Common Stock may be resold by the Buyer without
restriction under Rule 144 under the 1933 Act, or (y) the date no Securities are
held by Buyer (the “Reporting Period”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(d)                                 Use of Proceeds.  The Company will use the
proceeds from the sale of the Securities for general corporate purposes.

 

(e)                                  Listing.  The Company shall promptly secure
the listing or designation for quotation (as the case may be) of all of the
Common Stock issued or issuable hereunder on each

 

9

--------------------------------------------------------------------------------



 

national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of the Common Stock from time to
time issuable under the terms of this Agreement on such national securities
exchange or automated quotation system.  The Company shall maintain the Common
Stock’s listing or authorization for quotation (as the case may be) on the
Principal Market, The New York Stock Exchange, the NYSE American, the NASDAQ
Capital Market, the NASDAQ Global Market or the NASDAQ Global Select Market
(each, an “Eligible Market”).  Neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market.  The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(e).

 

(f)                                   Fees.  Except as otherwise set forth in
this Agreement, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers; provided, however,
that the Company shall bear all of the costs and expenses of the registration of
the Common Stock pursuant to Section 4(g), below.  The Company shall be
responsible for the payment of any transfer agent fees and Depository Trust
Company (“DTC”) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorneys’
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.

 

(g)                                  Resale Registration.  The Company agrees to
register the Common Stock issuable upon exercise of the New Warrant for resale
pursuant to a registration statement to be filed with the SEC within 30 days of
the Closing Date, and subject to the specific terms and conditions of a
registration rights agreement to be negotiated in good faith and entered into by
the Company and the Buyer.

 

5.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

(a)                                 The obligation of the Company hereunder to
issue and sell the New Warrant to Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i)                                     Buyer shall have executed this Agreement
and delivered the same to the Company.

 

(ii)                                  Buyer shall have delivered to the Company
the Purchase Price for the New Warrant being purchased by Buyer at the Closing
by wire transfer of immediately available funds in accordance with instructions
previously provided by the Company.

 

(iii)                               The representations and warranties of Buyer
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which

 

10

--------------------------------------------------------------------------------



 

shall be true and correct as of such specific date), and Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by Buyer at or prior to the Closing Date.

 

6.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.

 

(a)                                 The obligation of Buyer hereunder to
purchase the New Warrant at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for Buyer’s sole benefit and may be waived by Buyer at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

(i)                                     The Company shall have duly executed and
delivered to Buyer this Agreement and the Company shall have duly executed and
delivered to Buyer the New Warrant at the Closing hereunder.

 

(ii)                                  All of the representations and warranties
made by the Company in this Agreement that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof and as of such Closing Date as though made at and as of such Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct in all respects as of such
date) and all of the representations and warranties made by the Company in this
Agreement that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects as of the date hereof and as of
such Closing Date as though made at and as of such Closing Date (except to the
extent such representations and warranties expressly speak as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

(iii)                               The Common Stock (A) shall be designated for
quotation or listed (as applicable) on the Principal Market and (B) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor, except as disclosed in the SEC
Documents, shall suspension by the SEC or the Principal Market have been
threatened (with a reasonable prospect of delisting or suspension occurring
after giving effect to all applicable notice, appeal, compliance and hearing
periods), as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(iv)                              The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market, if any.

 

(v)                                 No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(vi)                              Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------



 

(vii)                           From the date hereof to the Closing Date,
(i) trading in the Common Stock shall not have been suspended by the SEC or the
Principal Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, (ii) at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the Principal Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Closing.

 

7.                                      TERMINATION.

 

Buyer shall have the right to terminate its obligations under this Agreement
with respect to itself for a breach by the Company of the terms and provisions
of this Agreement without liability of Buyer to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 7 shall
not be available to Buyer if the failure of the transactions contemplated by
this Agreement to have been consummated by such date is the result of Buyer’s
breach of this Agreement and (ii) the abandonment of the sale and purchase of
the New Warrant shall be applicable only if Buyer provides such written notice. 
Nothing contained in this Section 7 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Delaware for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Nothing contained herein shall be deemed or operate to preclude Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to Buyer or to enforce a
judgment or other court ruling in favor of

 

12

--------------------------------------------------------------------------------



 

Buyer.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(c)                                  Headings; Gender.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)                                 Severability; Maximum Payment Amounts.  If
any provision of this Agreement is prohibited by law or otherwise determined to
be invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). 
Notwithstanding anything to the contrary contained in this Agreement (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by Buyer, under this Agreement (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law.  Accordingly, if any obligation to
pay, payment made to Buyer, or collection by Buyer pursuant to this Agreement is
finally judicially determined to be contrary to any such applicable law, such
obligation to pay, payment or collection shall be deemed to have been made by
mutual mistake of Buyer, the Company and its Subsidiaries and such amount shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
applicable law.  Such adjustment shall be

 

13

--------------------------------------------------------------------------------



 

effected, to the extent necessary, by reducing or refunding, at the option of
Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to Buyer under this
Agreement.  For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by Buyer
under this Agreement or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement supersedes all other prior oral or written agreements between the
Buyer, the Company, its Subsidiaries, their affiliates and Persons acting on
their behalf, including, without limitation, any transactions by Buyer with
respect to the Securities, and the other matters contained herein and therein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement shall (or
shall be deemed to) (i) have any effect on any agreements Buyer has entered into
with, or any instruments Buyer has received from, the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by Buyer in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to Buyer or any other Person, in any agreement entered into prior to
the date hereof between or among the Company and/or any of its Subsidiaries and
Buyer, or any instruments Buyer received from the Company and/or any of its
Subsidiaries prior to the date hereof, and all such agreements and instruments
shall continue in full force and effect.  Except as specifically set forth
herein or therein, neither the Company nor Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  For
clarification purposes, the Recitals are part of this Agreement.  No provision
of this Agreement may be amended other than by an instrument in writing signed
by the Company and the Buyer against whom such amendment is to be enforceable. 
No waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.  The Company has not, directly or
indirectly, made any agreements with Buyer relating to the terms or conditions
of the transactions contemplated by this Agreement except as set forth herein. 
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, Buyer has not made any commitment or promise or has any other
obligation to provide any financing to the Company, any Subsidiary or
otherwise.  As a material inducement for Buyer to enter into this Agreement, the
Company expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by Buyer, any of its advisors or any of its
representatives shall affect Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement and (y) unless a
provision of this Agreement is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement.

 

(f)                                   Notices.  All notices, requests, claims,
demands and other communications hereunder shall be given (and shall be deemed
to have been duly given upon receipt) by hand delivery, by prepaid overnight
courier (providing written proof of delivery), by transmission-mail (with
confirmation of transmission other than by means of an automatically-generated

 

14

--------------------------------------------------------------------------------



 

reply) or by certified or registered mail (return receipt requested and first
class postage prepaid), addressed as follows (or at such other address for a
Party as shall be specified by like notice):

 

If to the Company:

 

Cerecor Inc.

400 East Pratt Street, Suite 606

Baltimore, MD 21202

E-mail: jmiller@cerecor.com

Attention: Joe Miller, Chief Financial Officer

 

With a copy (for informational purposes only) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

E-mail: dreynolds@wyrick.com

Attention:  Donald R. Reynolds, Esq.

 

If to Buyer, to its address and email set forth on the signature page hereto for
Buyer.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any purchaser of the Securities. 
Buyer may assign some or all of its rights hereunder in connection with any
transfer of any of its Securities without the consent of the Company, in which
event such assignee shall be deemed to be Buyer hereunder with respect to such
assigned rights, provided such assignment is in compliance with applicable
federal and state securities laws.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)                                     Survival.  The representations,
warranties, agreements and covenants shall survive the Closing.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty.  Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
any stock splits, stock dividends,

 

15

--------------------------------------------------------------------------------



 

stock combinations, recapitalizations or other similar transactions that occur
with respect to the Common Stock after the date of this Agreement. 
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

(l)                                     Remedies.  Buyer and in the event of
assignment by Buyer of its rights and obligations hereunder, each holder of
Securities, shall have all rights and remedies set forth in this Agreement and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under this Agreement, any remedy at law would
inadequate relief to Buyer.  The Company therefore agrees that Buyer shall be
entitled to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security.  The remedies provided in this Agreement shall
be cumulative and in addition to all other remedies available under this
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief).

 

[signature pages follow]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
pages to this Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

CERECOR INC.

 

 

 

 

 

 

By:

/s/ Joseph M. Miller

 

 

Name: Joseph M. Miller

 

 

Title: Chief Financial Officer

 

[Signature page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

ARMISTICE CAPITAL MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Tohuan Steve Chen

 

 

 

Name: Tohuan Steve Chen

 

 

 

Title: Controller of the Investment Manager

 

 

 

 

 

c/o Armistice Capital, LLC

 

510 Madison Avenue, 22nd Floor

 

New York, NY, 10022

 

schen@armisticecapital.com

 

 

 

 

 

with a copy (for informational purposes only) to:

 

 

 

Jay Baroody

 

SEWARD & KISSEL LLP

 

One Battery Park Plaza

 

New York, NY 10004

 

baroody@sewkis.com

 

[Signature page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------